Citation Nr: 1642191	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  13-00 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a left heel disability.

2.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981 and from October 1982 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a left heel disability.

The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The present appeal stems from a November 2009 request to reopen a previously denied claim of service connection for a left heel disability.  In support of his request, the Veteran submitted private treatment records from July 2009, which show that the Veteran complained of constant pain in the back of both heels for over a year.  In addition, X-rays showed a fairly large Haglund's deformity on the left heel, and some plantar calcaneal spurring on the right.  The examiner diagnosed chronic tendonitis, Achilles tendonitis, retrocalcaneal bursitis, and Haglund's deformity.  Subsequently, in December 2009, the Veteran submitted treatment records that show a diagnosis of plantar fasciitis in June 2009.  See also January 2010 statement; December 2012 substantive appeal.  A more recent October 2011 VA treatment note also shows a diagnosis of Achilles tendonitis.  In view of the above, the Board finds that the Veteran's reopened claim now encompasses both feet and is not limited to the diagnosed Haglund's deformity.  Accordingly, the Board has recharacterized the reopened issue on appeal to reflect this.

The issue of service connection for a bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A November 1994 rating decision denied service connection for a left heel disability; the Veteran did not disagree with this denial; and VA did not receive any new and material evidence within one year of the November 1994 rating decision.

2.  Since the last final denial in November 1994, new and material evidence related to the issue of a left heel disability has been received.


CONCLUSIONS OF LAW

1.  The November 1994 denial of service connection for a left heel disability became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2015).

2.  New and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.  

The RO initially denied service connection for a left heel disability in a November 1994 rating decision.  The RO noted that the service medical records show treatment for left foot pam, diagnosed as muscular strain, in 1978.  However, the RO denied the issue based on a finding that there was no objective evidence of any current left heel disability.  The Veteran did not appeal the November 1994 rating decision, and VA did not receive any new and material evidence within a year of its issuance.  See 38 C.F.R. §§ 3.156(b); 20.204.  As such, the November 1994 rating decision became final.  

Since the last final denial, in November 1994, VA has received lay and medical evidence that reflects complaints of, and treatment for, bilateral foot symptoms.  See, e.g., January 2010 statement; treatment records received December 2009; VA examinations from March and October 2010 (diagnosing Haglund's deformity on the left); CAPRI records in Virtual VA (noting heel pain and an impression of Achilles tendonitis).  

This new evidence relates to an unestablished element of the previously denied claim and raises a reasonable possibility of substantiating the claim as it potentially establishes a connection between a current condition and an event in service.  Therefore, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for a left heel disability is granted.



REMAND

As explained in the Introduction section, the Board has recharacterized the issue on appeal to encompass any current bilateral foot disability.  The Veteran contends that his current foot disability is the consequence of injuries sustained in service.  

Service treatment records show complaints of, and treatment for, left foot pain in 1978, and for blisters on the left foot in May 1984.  Shortly after separation from service, a July 1994 VA examination shows a diagnosis of left heel pain, probably tendonitis, currently resolved.  The Veteran reported that he had not had left heel complaints for the past 10 months.  His left heel was described as unremarkable.

The Veteran has stated that he began to experience bilateral foot pain in service as a result of running.  See December 2012 substantive appeal.  In this regard, he indicated that he was required to run long distances in combat boots on asphalt and rough terrain surfaces, especially during his first two years in service.  Id.; see also January 2010 statement.  He stated that his heels would hurt for months and then the pain would subside for a period of time, and that this went on for his entire career.  See December 2012 substantive appeal.  He reported taking aspirin and elevating his feet to get through the pain.  He stated that that he avoided going to sick call out of fear that it would limit his career prospects. He reported being told by his doctors that heel pain develops into plantar fasciitis.  Id.; see also January 2010 statement.

The Veteran underwent VA examinations in March 2010 and October 2012.  Both examinations noted the Veteran's history of foot treatment in service, and both reflect a diagnosis of Haglund's deformity in the left foot.  Both examiners opined that this disability is less likely than not related to military service and more likely developmental in nature.  With regard to the Veteran's symptom in service, the October 2012 VA examiner alluded to a 1978 strain that appeared to have resolved without sequelae.  The examiner stated that there was no nexus between the in-service strain and the current Haglund's deformity.

The Board finds that the VA examination from March 2010 and October 2012 are inadequate for the purpose of adjudicating the present claim.  These examinations focused exclusively on the left foot.  As already stated, the Board has found that the Veteran's claim encompasses both feet.  Furthermore, these examinations focused on the diagnosed Haglund's deformity of the left foot and did not address the Veteran's documented history of plantar fasciitis.  Significantly, an October 1999 treatment noted shows a diagnosis of bilateral plantar fasciitis, based on complaints of a long history of bilateral heel pain.  See treatment records received October 26, 2005.  In addition, private treatment records from July 2009 show X-ray findings of some plantar calcaneal spurring on the right and reflect diagnoses of chronic tendonitis, Achilles tendonitis, and retrocalcaneal bursitis, along with Haglund's deformity.  See treatment records received November 30, 2009.  VA treatment records (in Virtual VA) show treatment for bilateral heel pain, right heel worse, with diagnosis of Achilles tendonitis, as recently as October 2011.  

Additionally, the Board finds that another opinion is necessary because the October 2012 VA examiner did not show adequate consideration of the Veteran's report of recurrent heel pain in service due to running in combat boots.  

In view of the above, the Board finds that VA should schedule the Veteran for a new VA examination as to the nature and etiology of any current bilateral foot disabilities.  Similarly, the RO should obtain any outstanding VA treatment records.  VA treatment records were last associated with the claims file in October 2012.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of all current bilateral foot disabilities.  The examiner is asked to review the claims file to become familiar with the relevant medical history related to the Veteran's feet.

The examiner is asked to respond to the following:

(a)  Identify any current bilateral foot disabilities, to include plantar fasciitis or any other foot disability that the examiner finds to have been present since the date of the claim (November 2009), to include a reasonable amount of time prior to the claim.  In this regard, please note that July 2009 private treatment records shows diagnoses of chronic tendonitis, Achilles tendonitis, and retrocalcaneal bursitis, and Haglund's deformity; that June 2009 treatment records show a diagnosis of plantar fasciitis; and that VA treatment records show a diagnosis of Achilles tendonitis, as recently as October 2011.

(b)  For each current foot disability, is it at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please note that service treatment records shows treatment for left heel pain and blisters.  Please consider and address the Veteran's statement that he was required to run long distances in combat boots on asphalts and rough terrain surfaces, especially during his first two years in service, as a result of which his heels would hurt for months and the pain would then subside for a period of time, something that he experienced during his entire military career.  

The examiner is asked to provide a comprehensive rationale for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


